THIS STOCK PURCHASE AGREEMENT dated May 23,2012 ("Agreement") by and among
Northstar Electronics, Inc., a corporation organized and existing under the laws
of Delaware having its principal place of business at 410-409 Granville Street,
Vancouver, B.C.,Canada V6C1 'T2("Buyer"), and Phillip Johnson, an individual
residing at 2 Carlisle Circle, RR#4, ON, KOA 1BO and Dan Ward, an individual
residing at 56 Filion Crescent, Kanata, ON, K2M 1 V5.(collectively, the
"Sellers" and individually as "Seller")




WITNESSETH:




WHEREAS, Buyer wishes to buy and the Sellers wish to sell to Buyer, on the terms
and for the consideration hereinafter provided, the capital stock of Echotec
Sonar Corporation, a corporation organized and existing under the laws of
Ontario, Canada having its principal place of business at 2 Carlisle Circle,
RR#4, Ashton, Ontario, Canada ("Company"), which will represent one hundred
percent (100%) of the issued and outstanding capital stock of the Company.

 

NOW, THEREFORE, in consideration of the promises and the respective agreements
hereinafter set forth, Buyer and Sellers hereby agree as follows:

1.

PURCHASE OF COMPANY COMMON STOCK.

1.1 Sale of Common Stock. Upon the terms and subject to the provisions of this
Agreement, the Sellers agree that they will sel!, convey, transfer, assign and
deliver to Buyer at the Closing provided for in Article 2, free and clear of all
claims, liens, pledges, encumbrances, mortgages, charges, security interests,
options, preemptive rights or other interests or equities whatsoever, one
million (1,000,000) shares of duly and validly issued, fully paid and non-
assessable, common stock (collectively, "Purchased Stock") of the Company owned
by the Sellers in accordance with the Schedule of Purchased Stock attached
hereto as Schedule A.

1.2 Consideration for Sale and Transfer of the Purchased Stock. Subject to the
terms and conditions of this Agreement and in reliance upon the representations,
warranties and covenants of Sellers herein contained, and in full consideration
of such sale, conveyance, transfer, assignment and delivery of the Purchased
Stock to Buyer, Buyer agrees to deliver to the Sellers ten million shares of the
common stock of Northstar Electronics, Inc. and six million warrants to purchase
one share of the common stock of Northstar Electronics, Inc. at an exercise
price of USD $0.10 each. Each of the warrants shall have a term of three years,
commencing at the date of vesting of each warrant. The Northstar shares and the
warrants are collectively referred to as the "Stock Purchase Price."

1.3 Restrictive Legend on Share Certificates. Each share certificate shall have
the following condition printed on it:




THE SHARES REPRESENTED BY THIS CERTIFICATE CANNOT BE SOLD EXCEPT IN ACCORDANCE
WITH SEC RULE 144 OR SOME OTHER APPLICABLE EXEMPTION. IN ADDITION, THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED OR IN ANY WAY
DISPOSED OF EXCEPT PURSUANT TO THE TERMS AND CONDITIONS OF A




CERTAIN STOCKHOLDERRS' AGREEMENT DATED AS OF MAY 23, 2012, AND ANY AMENDMENTS
THERETO, AMONG NORTHSTAR ELECTRONICS, INC., SELLERS, AND ECHOTECT SONAR
CORPORATION, A COPY OF WHICH AGREEMENT IS ON FILE AT THE OFFICE OF NORTHSTAR
ELECTRONICS, INC. AND ECHOTEC SONAR CORPORATION. THE HOLDER IS SUBJECT TO THE
OBLIGATIONS SET FORTH AND ANY SUCH DISPOSITION IN VIOLATION OF SAID
STOCKHOLDERS' AGREEMENT SHALL BE NULL AND VOID.

1.4 Release of the Ten Million Shares. Upon closing, Buyer shall direct its
transfer agent to issue the ten million shares which will be held at Northstar's
corporate offices. The shares shall be issued in the amounts and names set forth
in Schedule B. On the one year anniversary date of the closing of this
transaction, one third of the shares shall be delivered to the persons set forth
in Schedule B, an additional third upon the second anniversary, and the final
third on the third anniversary. If on the anniversary date for delivery of the
shares, an individual leaves or has left the employ of Echotec Sonar
Corporation, that individual shall be entitled to delivery of the shares pro
rata, and Northstar Electronics, Inc. may direct the transfer agent to cancel
the remaining shares the individual would have been entitled to. If any dispute
arises, each party agrees to mediation in the Province of British Columbia, and
to binding arbitration if mediation does not resolve the matter, and all parties
consent to such jurisdiction and agree that service of process may be
accomplished by certified mail addressed to the last known address of such
person.

1.5 Issuance of Warrants and Conditions of Exercise. The six million in warrants
shall be delivered to Sellers at closing in accordance with Schedule C. Unless
otherwise agreed upon by Northstar, one third of an individual's warrants shall
be considered vested and may be exercised on and after the one year anniversary
date of the closing of this transaction, an additional third on and after the
second anniversary, and the final third upon the third anniversary. If on the
anniversary date for vesting, an individual leaves or has left the employ of
Echotec Sonar Corporation that individual shall not be entitled to further
vesting of the warrants, and the warrants not vested for that individual shall
be cancelled. As well, that individual will have thirty days from the date of
leaving the company in which to exercise their existing warrants. Upon exercise
of the warrants, the stock certificate shall contain the same restrictive legend
set forth in Paragraph 1.3. Warrants shall expire three years after date of
vesting.

2. THE CLOSING AND PAYMENT OF STOCK PURCHASE PRICE.

2.1 Closing. The closing ("Closing") with respect to the acquisition of the
Purchased Stock under this Agreement and all other transactions contemplated
hereby shall take place at 3 :00 p.m. local time on May 23,2010 at the offices
of Northstar Electronics, Inc. (or on such later time and date and place as the
parties may agree). The time and date of the Closing is hereinafter called the
"Closing Date."

2.2 Payment of Stock Purchase Price. At the Closing, the Buyer shall deliver the
Stock Purchase Price to the corporate offices of Northstar Electronics, Inc. in
the form of stock certificates of the common stock of Northstar Electronics,
Inc. and, to the individuals, warrants to purchase the common stock of Northstar
Electronics, Inc.




2.3 Transfer of Purchased Stock. At the Closing, the Sellers shall transfer to
Buyer the Purchased Stock, free and clear of all claims, liens, pledges,
encumbrances, mortgages, charges, security interests, options, preemptive
rights, restrictions or any other interests or imperfections of title
whatsoever. Said transfer shall be affected by delivery to Buyer of the stock
certificates representing the Purchased Stock duly executed in blank or
accompanied by duly executed stock powers in blank. If any Seller shall fail or
refuse to deliver any of the Purchased Stock, or any stock certificate or
closing certificate or document required to be delivered by that Seller, at the
Closing as provided herein, such default shall not relieve any other Seller of
his obligations to comply fully with this Agreement, and the Buyer, at its
option and without prejudice to its rights against any such defaulting Seller or
Sellers, may (a) acquire only the Purchased Stock which have been delivered to
it, or (b) refuse to acquire any Purchased Stock and thereby terminate all of
its obligations hereunder to all the Sellers, by delivery of written notice of
termination and with no liability of the Buyer to the non- defaulting Sellers.
The Sellers acknowledge that the Purchased Stock is unique and not otherwise
available, and agree that, in addition to any other available remedies, Buyer
may seek any equitable remedies to enforce performance by the Sellers hereunder,
including, without limitation, an action for specific performance. If any Seller
shall fail to perform his obligations under this Agreement at the Closing, no
other Seller shall per se have any liability to Buyer therefore.

3. REPRESENTATIONS AND WARRANTIES OF THE SELLERS.

Sellers hereby jointly and severally represent, warrant and agree as of the date
hereof and as of the date of the Closing as follows:

3.1 Organization and Qualification of Company. The Company is duly organized,
validly existing and in good standing under the laws of Ontario, Canada. The
Company has all requisite corporate power and authority to own or lease all of
its properties and assets and to conduct its business in the manner and in the
places where such properties are owned or leased or such business is now
conducted by it. Company is duly qualified, licensed and authorized to do
business as a foreign corporation and is in good standing as a foreign
corporation in the jurisdictions, if any, shown on the Schedule of Jurisdictions
attached hereto as Schedule 3.1 and is not required to be so licensed, qualified
or authorized to conduct its business or own its property in any other
jurisdiction.

The minute books of the Company are current and contain correct and complete
copies of the Certificate of Incorporation and Bylaws of the Company, including
all amendments thereto and restatements thereof, and of all minutes of meetings,
resolutions and other actions and proceedings of its stockholders and board of
directors and all committees thereof, duly signed by the Secretary or an
Assistant Secretary, all directors or all stockholders. The stock record book of
the Company is also current, correct and complete and reflects the issuance of
all of the outstanding shares of the Company's capital stock since the date of
its incorporation.

3.2 Authority of Company and the Sellers. This Agreement and each of the
agreements and other documents and instruments delivered or to be delivered to
Buyer pursuant to or in contemplation of this Agreement will constitute, when so
delivered, the valid and binding obligations of such of Sellers as are parties
thereto and shall be enforceable in accordance with their respective terms. The
execution, delivery and performance of this Agreement and each of the agreements
and other documents and instruments delivered or to be delivered to Buyer by
Sellers or the Company have been duly authorized by all necessary action of
Sellers and, with respect to Company, are within Company's corporate powers.

The execution, delivery and performance of any such agreement, document or
instrument by any of the Sellers and the execution, delivery and performance of
this Agreement or any other agreement, document or instrument by any of the
sellers and the Company, except as specifically identified on the Schedule of
Breaches, Defaults and Required Consents attached hereto as Schedule 3.2 does
not, and will not, with the passage of time or the giving of notice or both:

(i) result in a breach of or constitute a default or result in any right of
termination or other effect adverse to the Company under any indenture or loan
or credit agreement of  any of the Sellers or the Company, or any other
agreement, lease or instrument to which any of the Sellers or the Company is a
party or by which the property of any of the Sellers or the Company is bound or
affected;

(ii) result in, or. require, the creation or imposition of any mortgage, deed of
trust, pledge, hen, security interest or other charge or encumbrance or claim of
any nature whatsoever on the Purchased Stock or any property or assets now
owned, leased or used by the Company;

(iii) result in a violation of or default under any law, rule, or regulation, or
any order, writ, judgment, injunction, decree, determination, award, now in
effect having applicability to any of the Sellers or the Purchased Stock;

(iv) violate any provisions of the Certificate of Incorporation or Bylaws of the
Company, or

(v) require any approval, consent or waiver of, or filing with, any entity,
private or governmental.

3.3 Subsidiaries and Investments. Except as specifically disclosed on the
Schedule of Subsidiaries and Investments attached hereto as Schedule 3.3, the
Company has no subsidiaries and does not own any securities of or other
interests or interests in, any firm, corporation, partnership, joint venture,
trust, association, estate, joint stock company, organization, enterprise or
entity, except temporary investments in the ordinary course of business.

3.4 Capitalization. The authorized capital stock of the Company consists of [one
million (1,000,000) shares of common stock, of which one million[l ,000,000]
shares are issued and outstanding. The Purchased Stock has been duly and validly
authorized, and is duly and validly issued, fully paid and non-assessable.
Except as set forth on Schedule 2.2, the Purchased Stock is free and clear of
any and all claims, liens, pledges, charges, encumbrances, mortgages, security
interests, options, preemptive or other rights, restrictions on transfer, or
other interests or equities or imperfections of title whatsoever. There are no
other equity securities of Company outstanding on the date hereof and there are
no existing warrants, preemptive or other rights, options, calls, commitments,
conversion privileges, or other agreements (all of the foregoing being
collectively called "Options") obligating Company to issue any or all of its
authorized and unissued capital stock, or any security convertible into and/or
exchangeable for capital stock of the Company. The Company has no capital stock
of any class authorized or outstanding except as identified herein. The
Purchased Stock represents one hundred percent (100%) of the issued and
outstanding capital stock of the Company. To the Best Knowledge of the Sellers,
the Purchased Stock and Options issued to date by the Company or any subsidiary
were issued in transactions exempt from registration under the federal
Securities Act of 1933, as amended (the "Securities Act") and under applicable
province or state securities or Blue Sky laws (the "State/Province Laws"). To
the Best Knowledge of the Sellers, none of said corporations has or will have
violated the Securities Act or the StatelProvince Laws in connection with the
issuance of any shares of capital stock or other securities from the date of
incorporation through the Closing Date.



3.5 Valid Title to Purchased Stock. The Sellers have in accordance with Schedule
2.2, and will deliver to Buyer, valid and marketable title to the Purchased
Stock at the Closing, free and clear of any claims, liens, pledges, charges,
encumbrances, mortgages, security, interests, options, preemptive or other
rights, restrictions on transfer or other interest or equities or any other
imperfections of title whatsoever. Each Seller, as to himself only, represents
and warrants that he has full power and lawful authority to execute and deliver
this Agreement and to consummate and perform the transactions contemplated
hereby; and that the execution and delivery of this Agreement by him and the
consummation and performance of the transactions contemplated hereby by him are
and will be the legal, valid and binding obligation of such Seller, enforceable
against him in accordance with their terms.

3.6 Assets.

(a) Physical Assets, Cash, Machinery. All assets of the Company included in
Company's Interim Date Balance Sheet (as hereinafter defined), other than those
disposed of since the Interim Date in the ordinary course of business, are at
the date of the Closing, the assets associated with and necessary to the
business and operations of Company, provided, however, that the assets of the
Company shall not include any cash at the Closing other than residual cash
required to maintain the service requirements of the Company's bank accounts
described in Schedule 3.6(a) which residual cash is approximately one dollar
($1.00) in the aggregate. With respect to the machinery and equipment owned by
the Company, Sellers make no representation, warranty, express or implied,
including in particular the implied warranties of merchantability and fitness
for a particular purpose, other than the warranty of title and that such
machinery and equipment (i) is and will be as of the Closing Date in good
operating condition for its intended purposes in the operation of the business
as heretofore conducted by Seller, ordinary wear and tear excepted, (ii) has
been maintained on an "as needed" basis consistent with the Company's past
practice and, (iii) is substantially adequate for current needs and, currently
projected production levels of the Company, including the processing of the
existing backlog on a basis consistent with the Company's past practice. The
machinery, equipment and other like assets have been and will be, up to the
Closing, operated in a manner consistent with the Company's present operating
practices.

(b) Liens. Except as listed on Schedule 3.6(b) hereto, Company has good and
marketable title to all its assets (including, without limiting the generality
of the foregoing, those reflected in the Balance Sheet (as hereinafter defined),
except as since sold or otherwise disposed of in the ordinary and normal course
of business on commercially reasonable terms), free and clear of all claims,
liens, ple charges, mortgages, security interests, encumbrances, equities or
other imperfections of title of any nature whatsoever, except for liens for
current taxes and assessments not yet due and payable.

(e) Asset Schedule True, Correct and Complete. All of the personal and real
property leased by Company is listed on Schedule 3.6(e), and copies of all of
the lease documents have been delivered to Buyer. Except as specified on
Schedule 3.6(e), all such lease documents are unmodified and in full force and
effect, and there are no other material agreements, written or oral, between
Company and any third parties claiming an interest in Company's interest in any
leased property or otherwise relating to Company's use and occupancy thereof,
and all material covenants, conditions, restrictions, easements and similar
matters affecting the leased property have been complied with by Company in all
material respects.

(f) Intellectual Property Sellers and Company will deliver, seven(7) days after
being released by the Ontario Superior Court of Justice, to Buyer compact discs
and a schedule describing the intellectual property owned by the Company and by
Sellers. Sellers warrant they and the Company have the right to use the
intellectual property free and clear of any judgment by any third party, and
that the intellectual property is sufficient to carry out the business in which
the Company is engaged.



3.7 Conduct of the Business. The Company is not a party to, or subject to or
bound by nor are any of its assets subject to or bound by any agreement, oral or
written, or any judgment, law, rule, regulation, order, writ, injunction or
decree of any court or governmental or administrative body which prohibits or
adversely affects or upon the consummation of the transactions contemplated
hereby would prohibit or adversely affect: (i) the use of any or all  of the
assets and property of Company necessary for operation in the ordinary and usual
course of business; or (ii) the conduct of its business and operations, in each
case, in all respects in the same manner as such business has been conducted by
it.

3.8 Financial Statements and Undisclosed Liabilities.

(a) The Company has delivered to the Buyer its most recent unaudited balance
sheet ("Balance Sheet") and statements of income and retained earnings.

(b) All of the Financial Statements: (i) are true and correct in all material
respects and present fairly the financial position of the Company as of the
dates thereof and the results of operations and changes in financial position
for the respective periods covered by such statements, and (ii) have been
prepared in accordance with generally accepted accounting principles applied on
a basis consistent with Company's past practices.

( c) The Company does not have any indebtedness, liability, claim or obligation
of any nature, fixed or contingent, choate or inchoate, liquidated or
unliquidated, secured or unsecured or otherwise of any kind or nature
whatsoever, except: (i) as shown dollar for dollar on the Balance Sheet or
incurred in the ordinary course of business on commercially reasonable terms
subsequent to the Interim Date; or (ii) commercial obligations to perform
pursuant to executory obligations not in default as disclosed pursuant to this
Agreement. To the best of Sellers' knowledge, there is no existing condition,
situation or set of circumstances which will result in any such liabilities.

The books of account of the Company reflect as of the dates shown thereon
substantially all of its material items of income and expense, and all of its
assets, liabilities, liens and accruals required to be reflected therein.

3.10 Patents, Trade Names, Trademarks and Copyrights.

All patents, patent applications, trade names, registered or common law
trademarks, trademark applications and copyrights owned by or licensed to
Company are listed in the Schedule of Patents, Trademarks and Copyrights
attached hereto as Schedule 3.10 and have been duly registered in, filed in or
issued by the United States Patent and Trademark Office, the United States
Register of Copyrights or the corresponding offices of other countries, states
or other jurisdictions to the extent all patents, patent applications, trade
names, registered or common law trademarks, trademark applications and
copyrights owned by or licensed to Company are listed in the Schedule of
Patents, Trademarks and Copyrights attached hereto as Schedule 3.10 and have
been duly registered in, filed in or issued by the United States Patent and
Trademark Office, the United States Register of Copyrights or the corresponding
offices of other countries, states or other jurisdictions to the extent set
forth on said Schedule 3.10, and have been properly maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and each such country, state or other jurisdictions. Except
as set forth in said Schedule 3.10, use of said patents, trade names, trademarks
or copyrights does not require the consent of any third party and the same are
freely transferable (except as otherwise provided by applicable law or in
Schedule 3.10) and are owned exclusively by Company free and clear of any
attachments, liens, encumbrances or adverse claims. No outstanding order,
decree, judgment or stipulation, and no proceeding charging Company with
infringement of any adversely held patent, trade name, trademark or copyright
has been filed or, to the best of Sellers' knowledge, is threatened to be filed
and the continuing conduct of the business of Company will not result in the
infringement of any patents, patent applications, trade names, trademarks,
copyrights or other rights owned by or owed to any third party. Except as
specifically disclosed in Schedule 3.10, the Company has not used and does not
need to use or rely upon any

The Company has the right to use, free and clear of any claims or rights of any
third party, all trade secrets, customer lists, manufacturing processes, secret
processes, know-how and any other confidential information required for or used
in the manufacture or marketing of all products either being developed, sold or
manufactured by Company, including, without limitation, any products licensed by
Company from others. The Company is not in any way making any unlawful or
wrongful use of any trade secrets, customer lists, manufacturing processes,
secret processes, know-how or any other confidential information of any third
party, including, without limitation, any former employer of any present or past
employee of Company. Neither the Sellers nor, to the best of Seller knowledge,
any officer, director or key employee (which shall mean any person at or above
the office of Vice President), of the Company is a party to any non- competition
agreement, non-disclosure agreement, or similar agreement with any third party.

Sellers agree to hold harmless Northstar Electronics, Inc., its agents,
employees, directors and officers from any liability in connection with any
claim by any former employer of sellers, including without limitation claims
asserted or to be asserted in lawsuit entitled Court File :12-54069, Ontario
Superior Court of Justice, April 26,2012.

3.11 THIS SPACE INTENTIONALLY LEFT BLANK

3.12 Litigation. Except as set forth on Schedule 3.12, there is no action, suit,
proceeding or investigations pending against the Company or Sellers, and, to the
best of Sellers' knowledge after reasonable inquiry, there is no threatened
action, suit, proceeding or investigation against the Company or Sellers, nor
have Sellers received any written or oral actual notice of any
such action, suit, proceeding or investigation. No judgment, order, writ,
injunction or decree or award has been issued by or, so far as is known by
Sellers after reasonable inquiry, requested of any court or governmental agency
which might result in an adverse change in the business, property or assets, or
in the condition, financial or otherwise, of Company or which might adversely
affect the transactions contemplated by this Agreement. The Company has never
been subject to any bankruptcy or other insolvency proceedings.

3.13 THIS SPACE LEFT INTENTIONALLY BLANK

3.14 THIS SPACE INTENTIONALLY LEFT BLANK

3.15 Insider Indebtedness. Except as set forth in Schedule 3.15, no officer,
director or stockholder of Company is indebted to Company or otherwise owes
Company any money.




3.17 Governmental and Other Approvals. Except as set forth in Schedule 3.2, all
requisite consents, authorizations, licenses, permits, orders, certificates and
approvals of all governmental authorities or other parties necessary for the
Sellers and the Company to consummate the transactions contemplated by this
Agreement will be obtained as of the time of Closing. The Company has all
consents, licenses, permits, registrations, approvals and certificates required
under applicable law or regulation, federal, state and local, necessary to the
ownership of all of the assets of the Company and necessary to the operation of
the Company's business as presently conducted and as presently contemplated. The
Company and its operations have conformed and presently conform to all laws,
ordinances, requirements, regulations or orders, including, without limitation,
those relating to fair labor practices and standards, equal employment
practices, or occupational safety and health applicable to the conduct of the
Company's business and the ownership and management of any of its property.  



3.19 Certificate of Incorporation. The Certificate of Incorporation of the
Company and all amendments thereto to the Articles have been validly adopted by
the stockholders and directors of the Company and the Certificate of
Incorporation, as amended, is in full force and effect and is legal, valid,
binding and enforceable in accordance with its terms.

3.20 Bylaws. The Bylaws of the Company, and all amendments to the Bylaws, have
been
validly adopted, and the Bylaws, as amended, are in full force and effect and
are legal, valid,
binding and enforceable in accordance with their terms.

3.21 Financial Advisor. Sellers have not dealt with any financial advisor,
broker or finder in connection with the transactions contemplated herein, and
agree to indemnify and hold Buyer harmless in connection with any claims for
commissions or other compensation made by any financial advisor, broker or
finder claiming to have been employed by or on behalf of Sellers or Company in
connection with the transactions contemplated herein.

3.24 Shareholders. The Company has no stockholders other than the Sellers.

3.26 Disclosure. No representation or warranty in this and no statement
contained elsewhere in this Agreement or in any Schedule, Exhibit, Certificate
or other document furnished or to be furnished to Buyer pursuant hereto or in
connection with the transactions contemplated under this Agreement contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact or any fact necessary to make the statements contained
therein not materially misleading. There is no fact, which materially and
adversely affects, or, to the best of Sellers' knowledge, in the future may
materially and adversely affect, the condition of the Company which has not been
set forth herein. With respect to all representations and warranties herein
which are made "to the best of Sellers' knowledge," a Seller shall be deemed to
have knowledge of any matter or fact (a) if such Seller has actual personal
knowledge of such matter or fact, (b) if such Seller has information from which
a person of reasonable intelligence would infer that the matter or fact in
question exists, (c) if such Seller should have ascertained such matter or fact
in the performance of any duty he may have as an officer, director or employee
ofthe Company, if and only to the extent that the failure by such Seller who is
an officer, director or employee of the Company to so ascertain such matter of
fact in the performance of any duty he may have as an officer, director or
employee of the Company would constitute gross negligence, or (d) if any of the
Company's senior management, which shall mean any person at or above the office
of Vice President, has actual personal knowledge of such matter or fact.

4. REPRESE7VT4TIONS AND WARRANTIES BY BUYER.

As of the date hereof and as of the date of the Closing, Buyer represents and
warrants as follows:

4.1 Organization and Qualification of Buyer. Buyer is duly organized, validly
existing and in good standing under the laws of Delaware. Buyer has full
corporate power and authority to own or lease all of its properties and assets
and to conduct its business in the manner and in the places where such
properties are owned and leased or such business is now conducted by it. Buyer
is duly qualified, licensed and authorized to do business as a foreign
corporation and is in good standing as a foreign corporation in the
jurisdictions, if any, shown on the Schedule of Jurisdictions attached hereto as
Schedule 3.1 and is not required to be so licensed, qualified or authorized to
conduct its business or own its property in any other jurisdiction.



4.2 Authority of Buyer. This Agreement and each of the agreements and other
documents and instruments delivered or to be delivered by Buyer pursuant to or
in contemplation of this Agreement will constitute, when so delivered, the valid
and binding obligation of Buyer and shall be enforceable in accordance with
their respective terms. The execution, delivery and performance of this
Agreement and each such agreement, document and instrument has been duly
authorized by all necessary corporate action of Buyer and is within Buyer's
corporate powers. The execution, delivery and performance of any such agreement,
document or instrument by Buyer and the execution, delivery and performance of
this Agreement or any other agreement, document or instrument by the Buyer does
not and will not with the passage of time or the giving of notice or both:

(i) result in a breach of or constitute a default under any indenture or loan or
credit agreement or under any agreement of the Buyer, or any other material
agreement, lease or instrument to which Buyer is a party or by which the
property of Buyer is bound or affected;

(ii) result in a violation of or default under any law, rule, or regulation, or
any order, writ, judgment, injunction, decree, determination, award, indenture,
material agreement, lease or instrument now in effect having applicability to
Buyer;

(iii) violate any provisions of the Certificate of Incorporation or Bylaws of
Buyer; or

(iv) except as set forth in Schedule 3.2 require any approval, consent or waiver
of, or filing with, any entity, private or governmental, which has not been
obtained.

4.3 Governmental Approvals. Except as set forth on Schedule 3.2, all requisite
consents, authorizations, licenses, permits, orders, certificates and approvals
of all third parties and/or governmental agencies, including without limitation
any governmental agency or authority of the United States, or other jurisdiction
whose approval is necessary for Buyer to consummate the transactions
contemplated by this Agreement have been obtained.

4.4 Financial Advisors. Buyer has not dealt with any financial advisor, broker
or finder in connection with the transaction contemplated herein and agrees to
indemnify and hold Sellers harmless in connection with any claims for
commissions or other compensation made by any financial advisor, broker or
finder claiming to have been employed by or on behalf of Buyer in connection
with the transactions contemplated herein.

4.5 Disclosure. No representation or warranty in this Article 4, and no
statement contained elsewhere in this Agreement or in any schedule, exhibit,
certificate or other document furnished or to be furnished by Buyer to Sellers
pursuant hereto or in connection with the transactions contemplated under this
Agreement contains any untrue statement of a material fact or omits or will omit
to state a material fact or any fact necessary to make the statements contained
therein not materially misleading.

4.6 Purchase for Investment. Buyer hereby represents and warrants to each Seller
that Purchaser is acquiring the Purchased Stock for its own account, for
investment, and not with a view to the distribution thereof in violation of the
Securities Act of 1933 or of the State Laws. Buyer understands that the
Purchased Stock have not been registered under the Purchased Stock Act or the
State Laws, by reason of their sale to the Sellers in transactions exempt from
registration; and, that the Purchased Stock must be held by Purchaser
indefinitely unless a subsequent disposition thereof is registered under the
Purchased Stock Act and the State Laws or is exempt from registration.

4.7 Buyer represents and warrants to the Sellers that the sale of the Purchased
Stock to it hereunder is exempt from registration under the provisions of
Section 4(2) of the Purchased Stock Act of 1933.




5. COVENANTS OF THE SELLERS.

The Sellers covenant and agree as follows throughout the period from the date
hereof through and including the Closing:

5.1 THIS SECTION INTENTIONALLY LEFT BLANK

5.2 Notice of Breach. To the extent Sellers obtain actual knowledge that any of
the representations or warranties contained in Article 3 hereof would be
incorrect in any material respect were those representations or warranties made
immediately after such knowledge was obtained, Sellers shall notify Buyer in
writing promptly of such fact and exercise their reasonable efforts to remedy
same to the extent within Sellers' control.

5.3 Access. Sellers will permit Buyer, its counsel, its auditors and its
appraisers to inspect and copy all records and documents in the Company's and
Sellers' custody, care or control and to have access to all places of their
business throughout all regular business hours, provided such inspections do not
unduly disrupt the conduct of business, provided, further, that Buyer shall not
contact the Company's customers or suppliers without the prior written consent
of Sellers, which consent shall not be unreasonably withheld or delayed.

5.4 No Transfer of Interest. Sellers shall not sell, transfer, assign, alienate,
encumber, pledge or otherwise convey to any person or entity other than Buyer
any of the Purchased Stock or any interest therein.

5.5 Authorization from Others. Sellers shall use their reasonable efforts to
obtain all authorizations, consents and approvals of third parties or
governmental agencies that may be required to permit the consummation of the
transactions contemplated by this Agreement.

5.6 Consummation of Agreement. Sellers shall use their reasonable efforts to
satisfy all conditions to the Closing that are within their control to the end
that the transactions contemplated by this Agreement shall be fully carried out.

5.7 Business Intact; Relationships with Customers and Suppliers. Sellers shall
use their best efforts to keep intact the business of the Company, to keep
available its key employees and to maintain the goodwill of its customers,
distributors and suppliers and other persons having business dealings with it.

6. COVENANTS OF SELLERS AND BUYER.

6.2 Consummation of Agreement. Buyer shall use its reasonable efforts to satisfy
all conditions to the Closing that are within its control to the end that the
transaction contemplated by this Agreement shall be fully carried out.

6.3 Authorization From Others. Buyer shall use its reasonable efforts to obtain
all authorizations, consents and approvals of third parties or governmental
agencies that may be required to permit the consummation of the transactions
contemplated by this Agreement.

7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER TO CLOSE.

The obligation of Buyer to acquire the Purchased Stock as contemplated hereby,
and to perform its other obligations hereunder to be performed on or after the
Closing, shall be subject  to the fulfillment, on or prior to the Closing Date,
unless otherwise waived in writing by Buyer of the following conditions: '

7.1 Representations and Warranties. The representations and warranties of
Sellers set forth in Article 3 hereof shall be true and correct in all material
respects on the Closing Date as if made on and as of such date, and Buyer shall
have received a certificate to such effect, executed by Sellers and dated as of
the Closing Date, in form satisfactory to Buyer.

7.2 Performance of Covenants. Sellers shall have performed all of their
covenants and obligations contained in this Agreement to be performed on or
prior to the Closing Date, and Buyer shall have received a certificate to such
effect, executed by the Sellers and dated as of the Closing Date, in form
satisfactory to Buyer.

7.3 Threatened or Pending Proceedings. No proceedings shall have been initiated
or threatened by any governmental department, commission, bureau, board, agency
or instrumentality, foreign or domestic, or any other bona fide third party
seeking to enjoin or otherwise restrain or to obtain an award for damages in
connection with the consummation of the transactions contemplated hereby, other
than Court File No.: 12-54069, Ontario Superior Court of Justice.

7.4 Delivery of Certificates and Documents to Buyer. Sellers shall have
delivered, or cause to be delivered, to the Buyer certificates as to the legal
existence and good standing of the Company and copies of its Certificate of
Incorporation, as amended, issued or certified by the Province of Ontario and/or
such other appropriate official thereof.

7.5 Resignation of Directors and Officers. Each member of the Board of Directors
of the Company and each officer of the Company, except those persons listed in
Schedule 7.5 shall have tendered to the Company a written resignation as a
director and/or officer of the Company, as the case may be, effective as of the
Closing.

7.7 Damage or Destruction. THIS SECTION INTENTIONALLY LEFT BLANK

8. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS TO CLOSE.

The obligation of Sellers to sell the Purchased Stock as contemplated hereby,
and to perform their other obligations hereunder to be performed on or after the
Closing, shall be subject to the fulfillment, on or prior to the Closing Date,
unless otherwise waived in writing by the Sellers, of the following conditions:

8.1 Representations and Warranties. The representations and warranties of Buyer
set forth in Article 4 hereof shall be true and correct in all material respects
on the Closing Date as if made on and as of such date, and the Sellers shall
have received a certificate to such effect, executed by the President or any
Vice President of Buyer and dated as of the Closing Date, in form satisfactory
to the Sellers.

8.2 Performance of Covenants. Buyer shall have performed all of its covenants
and obligations contained in this Agreement to be performed on or prior to the
Closing Date and the Sellers shall have received a certificate to such effect,
executed by the President or any Vice President of the Buyer and dated as of the
Closing Date, in form satisfactory to Sellers.




8.3 Corporate Action. All corporate action necessary to authorize (i) the
execution, delivery and performance by Buyer of this Agreement and any other
agreements or instruments contemplated hereby to which Buyer is a party and (ii)
the consummation of the transactions and  Agreement, any investigation at any
time made by any party hereto, and the issuance, sale and purchase of the
Purchased Stock and payment therefore until one (1) year after the Closing Date
(the "Cut-off Date"); provided, however, that (a) the representations and
warranties of Sellers contained in Sections 3.1, 3.2, 3.3, 3.4 and 3.5 shall
survive indefinitely after the Closing Date, (b) the representations and
warranties of Sellers contained in Section 3.9 shall survive until the
expiration of the applicable statutes of limitation as the same may be extended
by the Company or Buyer, provided any such extension must be with the prior
written approval of Sellers, which approval shall not be unreasonably withheld
and (c) the covenants and obligations of the parties contained herein shall be
enforceable after the Cut-Off Date subject to any limitations therein set forth.
No claim of misrepresentation or breach of any representation, warranty,
covenant or obligation may be made by any party hereunder unless notice of such
claim is given to the party claimed against on or before the Cut-off Date, or
such later survival date as is prescribed for such representation, warranty or
covenant in the proviso of the immediately preceding sentence.




10.2 Further Assurances. From time to time after the Closing and without further
consideration, the parties will execute and deliver, or arrange for the
execution and delivery of such other instruments of conveyance and transfer and
take such other action or arrange for such other actions as may reasonably be
requested to more effectively complete any of the transactions provided for in
this Agreement or any document annexed hereto.

11. INDEMNIFICATION AND SETOFF.

11.1 Indemnification by the Sellers. The Sellers hereby agree jointly and
severally, to defend, indemnify and hold Buyer, the Company and their respective
officers, directors, shareholders, employees, agents, attorneys and
representatives, harmless from and against any damages, liabilities, losses and
expenses (including, without limitation, reasonable attorneys' fees) which may
be sustained or suffered by Buyer or Company arising out of, based upon, or by
reason of a breach of any representation or warranty, or a failure to perform
any agreement or covenant made by the Sellers in this Agreement or in any
exhibit, schedule, certificate or financial statement delivered hereunder, or
arising out of, based upon, or by reason of any claim, action or proceeding
asserted or instituted growing out of any matter or thing covered by such
breached representations, warranties or covenants; provided, however, that (a)
no indemnification shall be payable with respect to any claim for breach of any
representation, warranty or covenant asserted by Buyer or Company after the
Cut-Off Date or such later survival date as is prescribed for such
representation, warranty or covenant in the proviso of the first sentence of
Section 10.1 hereof and (b) except as otherwise expressly provided herein, no
indemnification shall be payable by Sellers except to the extent that the total
of claims for indemnification by Buyer or Company shall exceed two hundred
thousand US dollars (US$200,000) (the "Deductible") (such amount being a
deductible amount versus merely a threshold). Notwithstanding the foregoing, in
no event shall Sellers' liability under this Section exceed an amount equal to
the Stock Purchase Price which the parties agree is two hundred thousand US
dollars (US$200,000).




11.2 Indemnification by the Buyer. The Buyer hereby agrees to defend, indemnify
and hold the Sellers and their respective employees, agents, attorneys, and
representatives, harmless from and against any damages, liabilities, losses and
expenses (including, without limitation, reasonable attorneys' fees) which may
be sustained or suffered by the Sellers arising out of, based upon, or by reason
of a breach of any representation or warranty, or a failure to perform any
agreement or covenant, made by the Buyer in this Agreement or in any exhibit,
schedule, certificate or financial statement delivered hereunder, or arising out
of, based upon, or by reason of any claim, action or proceeding asserted or
instituted growing out of any matter or thing covered by such breached
representations, warranties or covenants; provided, however, that (a) no
indemnification shall be payable with respect to any claim for breach of any
representation, warranty or covenant asserted by Sellers after the Cut-Off Date
or such later survival date as is prescribed for such representation, warranty
or covenant in the proviso of the first sentence of Section 10.1 hereof and (b)
no indemnification shall be payable by Buyer except to the extent  that the
total of claims for indemnification by Sellers shall exceed two hundred thousand
US dollars (US$200,000) t(such amount being a deductible amount versus merely a
threshold). Notwithstanding the foregoing, in no event shall Buyer's liability
under this Section exceed an amount equal to the Stock Purchase Price which the
parties agree is US dollars ($200,000).

11.3 Notice; Defense of Claims. Each party to this Agreement shall give prompt
written notice to the other party or parties to this Agreement under each claim
for indemnification hereunder specifying the amount and nature of the claim, and
of any matter which is likely to give rise to an indemnification claim. Each
party to this Agreement has the right to participate at its own expense in the
defense of any such matter or its settlement, or the indemnified party may
direct the indemnifying party to take over the defense of such matter so long as
such defense is expeditious. Failure to give timely notice of a matter which may
give rise to an indemnification claim shall not affect the rights of the
indemnified party to collect such claims from the indemnifying party so long as
such failure to so notify does not materially adversely affect the indemnifying
party's ability to defend such claim against a third party. No indemnifying
party, in the defense of any claim or litigation shall, except with the consent
of an indemnified party, which consent shall not be unreasonably withheld or
delayed, consent to entry of any judgment or enter into any settlement by which
such indemnified party is to be bound and which judgment or settlement does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

12. NON-DISCLOSURE COVENANTS.

12.1 Disclosure of Information. It is understood that the business of Company is
of a confidential nature. Prior to the date hereof the Company may have revealed
and on or after the date hereof the Company may reveal to the Sellers
confidential information concerning Company or any of Company's affiliates or
subsidiaries which, if known to competitors thereof, would damage Company or its
said affiliates or subsidiaries. The Sellers agree that they will never divulge
or appropriate to their own use, or to the use of any third party, any secret or
confidential information or knowledge obtained by them concerning Company or its
subsidiaries or affiliates, including, but not limited to, information
pertaining to methods, processes, designs, equipment, catalogs, customer lists
and operating procedures. The restrictions contained in this paragraph against
disclosing or using confidential information shall not apply to information
which is in the public domain other than by reason of Sellers' breach of this
Agreement or to information previously disclosed by Sellers or the Company to
prospective purchasers of the Company, which prospective purchasers have
executed and delivered nondisclosure agreements to the Company. Sellers
represent that such confidentiality agreements are contracts between the Company
and such prospective buyers and that they provide in pertinent part for inter
alia: a prohibition on the prospective buyer's use or disclosure of such
confidential information, a return (except for one certain prospective buyer) of
the confidential material at the Company's request, and a prohibition on
solicitation of the Company's employees for a period after the date of execution
of the confidentiality agreement.

12.2 Disclosure of Transaction. Neither party shall disclose the contents of
this agreement nor the terms of the sale contemplated hereunder without the
prior written consent of the other party. The parties reserve the right to
restructure this transaction if the parties determine there are unanticipated
tax consequences. This option shall be exercised within 30 days after closing.

13. MISCELLANEOUS.

13.1 Taxes. Any taxes in the nature of a sales or transfer tax and any stock
transfer tax, payable on the sale or transfer of all or any portion of the
Purchased Stock or the consummation of any other transaction contemplated hereby
shall be paid by Sellers.  13.2 Assignability. Neither this Agreement nor any
rights or obligations hereunder, are assignable by Sellers or the Company. The
rights of Buyer under this Agreement are assignable in part or wholly to any
company controlled by, controlling or under common control with Buyer and any
assignee of Buyer shall succeed to and be possessed of the rights of Buyer
hereunder to the extent of the assignment made; provided, however, that and such
assignment by Buyer shall not relieve Buyer of its obligations hereunder. In
addition, after the Closing, Buyer may assign all of its rights and/or
obligations under this Agreement to any person who acquires either the stock of
Buyer or the Company, or substantially all of the assets of the Company;
provided, however, that any such assignment by Buyer shall not relieve Buyer of
its obligations hereunder.

13.3 Publicity. Except as otherwise required by law, none of the parties hereto
shall issue any press release or make any other public statement relating to or
connected with, or arising out of, this Agreement or the matters contained
herein, without obtaining the prior approval of the Company to the contents and
the manner of presentation and publication thereof.

13.4 Section Headings. The Section and paragraph headings in this Agreement are
for convenience of reference only and shall not be deemed to alter or affect
provisions thereof. All Exhibits and/or Schedules hereto shall be initialed for
identification or may be physically annexed hereto, but in either event such
Exhibits or Schedules shall be deemed to be a part hereof.

13.5 Waiver. Neither the failure nor any delay on the part of any party hereto
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, or of any other right, power or remedy or preclude any further or other
exercise thereof, or the exercise of any other right, power or remedy.

13.6 Expenses. Except as otherwise provided herein, the Buyer and Sellers shall
pay the fees and expenses of their respective accountants and legal counsel
incurred in connection with the transactions contemplated by this Agreement.

13.7 Notices. Any notices required or permitted to be given hereunder shall be
given in writing and delivered in person or sent certified mail, postage
prepaid, return receipt requested, to the respective parties at their addresses
set forth at the beginning of this Agreement or at such other addresses as may
hereinafter be designated by such party in writing to other parties.

13.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware.

13.9 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the transaction contemplated herein and shall not
be modified or amended except by an instrument in writing signed by the parties
hereto.

13.10 Validity. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect any other provisions hereof, and this
Agreement shall be construed in all other respects as if such invalid and
unenforceable provisions were omitted.

13.11 Execution Capacity of Sellers. Each of the Sellers hereby acknowledge that
their execution of this Agreement as provided below, whether personally or
through their attorney-in- fact, shall be in their individual capacities as well
as in their capacities as shareholders of the Company.

13.12 Counterparts. This Agreement may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which together shall
constitute but one and the same instrument.

13.13 Both Parties sign with the knowledge that MAQ Sonar's counterclaim may
effect this agreement. If any unforeseen consequences adversely affect either
party then both parties agree to modify any clause to meet the requirements of
the court and to minimize the impact on both parties and the business of both
Northstar and Echotec.

IN WITNESS WHEREOF, we have set our hands and seals as of the date first above
written.

Northstar Electronics, Inc.

/s/

By: Wilson Russell

Echotec Sonar Corporation

/s/

By: Phillip Johnson




Echotec Sonar Corporation

/s/

By: Daniel Ward








SCHEDULES

Schedule 2.2--Purchased Stock (Liens and Encumbrances) N/A Schedule
2.4A--Opinion of Seller's Counsel

Seller's have not sought legal opinion of counsel and have not received input
from the buyer's counsel.

Schedule 2.4B--Opinion of Buyer's Counsel

Buyer's have not sought legal opinion of counsel and have not received input
from the seller's counsel.

Schedule 3 .1--Jurisdictions N/ A

Schedule 3.2--Breaches, Defaults and Required Consents N/A Schedule
3.3--Subsidiaries and Investments N/A

Schedule 3.6(a)--Service Requirements of Bank Accounts N/A Schedule
3.6(b)--Liens and Encumbrances N/A

Schedule 3.6(d)--Real Estate Owned N/A

Schedule 3.6(d)(i)--Environmental Reports, Inspection Reports and Repair
Estimates N/A

Schedule 3.6(e)--Leases N/A Schedule 3.6(t)--Backlog N/A

Schedule 3.7(a)--Consents, Permits, Authorizations and Security Clearances N/A

Schedule 3.7(b)--Noncompliance N/A

Schedule 3.7(c)--Supplier, Customer or Distributor Notification N/A Schedule
3.8--Disputed Receivables N/A

Schedule 3.9--Taxes N/A

Schedule 3. 1 O--Patents, Trademarks and Copyrights N/A

Schedule 3 .11--Contracts and Commitments N/ A

Schedule 3. 12--Pending and Threatened Litigation

Court File No.:12-54069, Ontario Superior Court of Justice

Schedule 3. 13--Changes N/A

Schedule 3. 14--Insurance N/A

Schedule 3.15-- Insider Indebtedness N/ A





